Matter of Justyce HH. (Shannon HH.) (2017 NY Slip Op 04512)





Matter of Justyce HH. (Shannon HH.)


2017 NY Slip Op 04512


Decided on June 8, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 8, 2017

522296

[*1]In the Matter of JUSTYCE HH., Alleged to be a Permanently Neglected Child. CLINTON COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent; SHANNON HH., Appellant.

Calendar Date: April 27, 2017

Before: Peters, P.J., Garry, Devine, Mulvey and Aarons, JJ.


Rebecca L. Fox, Plattsburgh, for appellant.
Ethan D. Bonner, Clinton County Department of Social Services, Plattsburgh, for respondent.
Kathleen Insley, Plattsburgh, attorney for the child.


MEMORANDUM AND ORDER
Garry, J.
Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered November 12, 2015, which granted petitioner's application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate the subject child to be permanently neglected.
Respondent is the mother of the subject child (born in 2009). In October 2013, while respondent was incarcerated, the child was removed from the father's home and placed with the
maternal grandmother. The child was thereafter adjudicated to be neglected by the father. In January 2014, the child was removed from the maternal grandmother's care and placed without challenge in petitioner's custody, where the child has remained. In June 2015, petitioner filed a permanent neglect petition against respondent. Following a three-day fact-finding hearing, Family Court adjudicated the child to be permanently neglected. Respondent's parental rights were terminated following a subsequent dispositional hearing and order. Respondent appeals.
The appeal was taken solely from the fact-finding order, which is not appealable as of right, and the record lacks any indication that there was any appeal from the subsequent order of disposition (see Family Ct Act § 1112 [a]). In these circumstances, we decline to treat the notice [*2]of appeal as a request for permission to appeal (see Matter of Melijah NN. [Russell NN.], ___ AD3d ___, ___, 2017 NY Slip Op 03579, *2 [2017]; Matter of Alyssa L. [Deborah K.], 93 AD3d 1083, 1084-1085 [2012]). Accordingly, the appeal must be dismissed.
Peters, P.J., Devine, Mulvey and Aarons, JJ., concur.
ORDERED that the appeal is dismissed, without costs.